                                             Case 5:20-cv-03086-BLF Document 12 Filed 09/09/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         MUHAMMAD KHAN,
                                  11                                                     Case No. 20-03086 BLF (PR)
                                                        Plaintiff,
                                  12                                                     ORDER OF DISMISSAL WITH
Northern District of California




                                                  v.                                     LEAVE TO AMEND; DENYING
 United States District Court




                                  13                                                     REQUEST FOR REASSIGNMENT
                                                                                         TO MAGISTRATE JUDGE
                                  14
                                         M. PAYTON,
                                  15                   Defendant.
                                  16                                                     (Docket Nos. 9, 10)
                                  17

                                  18           Plaintiff, a state prisoner currently housed at the Correctional Training Facility in

                                  19   Soledad, filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983 against

                                  20   Correctional Officer M. Payton for the violation of Plaintiff’s rights while he was at San

                                  21   Quentin State Prison’s Reception Center. Dkt. No. 1. This matter was reassigned to this

                                  22   Court on June 26, 2020, after Plaintiff did not file consent to magistrate judge jurisdiction

                                  23   in the time provided. Dkt. Nos. 4, 7, 8. Accordingly, Plaintiff’s requests for reassignment

                                  24   of the matter back to a magistrate judge are DENIED. Dkt. Nos. 9, 10.

                                  25           Plaintiff has filed a motion for leave to proceed in forma pauperis which will be

                                  26   addressed in a separate order.

                                  27   ///

                                  28   ///
                                            Case 5:20-cv-03086-BLF Document 12 Filed 09/09/20 Page 2 of 5




                                   1                                          DISCUSSION
                                   2   A.     Standard of Review
                                   3          A federal court must conduct a preliminary screening in any case in which a
                                   4   prisoner seeks redress from a governmental entity or officer or employee of a
                                   5   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   6   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   7   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   8   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   9   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                  10          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                  11   elements: (1) that a right secured by the Constitution or laws of the United States was
                                  12   violated, and (2) that the alleged violation was committed by a person acting under the
Northern District of California
 United States District Court




                                  13   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  14   B.     Plaintiff’s Claims
                                  15          Plaintiff claims that he was held in the Reception Center (“RC”) at San Quentin
                                  16   State Prison (“SQSP”) for processing from March 2018 through June 2018, until he was
                                  17   transferred out to Avenal State Prison (“ASP”). Dkt. No. 1 at 5-6. Plaintiff is a Muslim
                                  18   and has practiced the religion for several years. Id. at 6. On April 20, 2018, Plaintiff
                                  19   received a religious diet card, permitting him to receive a halal diet. Id. at 7. In early May
                                  20   2018, Plaintiff signed up to participate in Ramadan, which began on or around May 13,
                                  21   2018. Id. at 8. When it was time for Plaintiff to pick up his meal, he was called down on
                                  22   the intercom to pick up a bag from the RC’s office; the bag contained a hot dinner and
                                  23   breakfast for the following morning. Id. at 8-9. On Friday, June 8, 2018, Plaintiff felt sick
                                  24   and did not fast, opting to go to dinner at the usual time. Id. at 9. He submitted a sick call
                                  25   slip. Id. After returning from dinner, he went to the first floor office and informed the
                                  26   officer at the desk, Defendant Payton, that he was not fasting that day, had gone to dinner,
                                  27   and that he only needed to pick up the breakfast meal that night. Id. He received his meals
                                  28                                                 2
                                          Case 5:20-cv-03086-BLF Document 12 Filed 09/09/20 Page 3 of 5




                                   1   over the weekend as usual from 4 different correctional officers stationed in the office. Id.
                                   2   at 10. On Monday, June 11, 2018, Plaintiff was let out of his cell to pick up his meal for
                                   3   the night, having fasted all day. Id. When he arrived at the office, he saw a bag on the
                                   4   desk with his name written on the side as usual. Id. When Plaintiff asked for his meal,
                                   5   Defendant Payton refused to give it to him. Id. Even after Plaintiff informed Defendant
                                   6   that he has been fasting and was famished, Defendant Payton told him to turn around,
                                   7   placed handcuffs on him, and forced him onto the bench/chair inside the office near the
                                   8   door. Id. She then stated, “You’re not getting your meal anymore,” while hitting
                                   9   Plaintiff’s chest with her hand multiple times. Id. Plaintiff informed Defendant that she
                                  10   was denying his constitutional rights and that he wanted to speak to a “Sgt/Lt.” Id.
                                  11   Defendant Payton told Plaintiff to go back to his cell, and the “LT” would come talk to
                                  12   him. Id. The next day, June 12, 2018, Plaintiff was again denied his meal package by
Northern District of California
 United States District Court




                                  13   Defendant Payton. Id. at 11. On the morning of June 13, 2018, Plaintiff was transferred to
                                  14   ASP. Id. at 12. At ASP, Plaintiff filed an inmate grievance regarding the denial of his
                                  15   Ramadan meals and the violation of his religious rights, which was forwarded to SQSP.
                                  16   Id. Plaintiff claims that “[a]s a form of retaliation” he was placed on “appeal restriction,”
                                  17   which limited Plaintiff to submitting one appeal every 30 calendar days; the restriction was
                                  18   approved by the “OOA” and sent to A. Andres at SQSP. Id. He appealed he matter to the
                                  19   third level of review, which denied it sometime in March 2019. Id. at 13.
                                  20          Based on the foregoing, Plaintiff asserts four causes of action against Defendant
                                  21   Payton: (1) deliberately denied Plaintiff his Ramadan meals and disregarded his right to
                                  22   freely practice his religion under the First Amendment; (2) caused pain and suffering in
                                  23   violation of the Eighth Amendment by denying him meals for two days; (3) “influenced
                                  24   his 22/appeals and due process by levying reprisals against Plaintiff for taking part in
                                  25   protected conduct”; and (4) is liable for state claims of intentional infliction of emotional
                                  26   distress. Dkt. No. 1 at 14-16. Liberally construed, Plaintiff states a cognizable claim
                                  27   under the First Amendment for the denial of meals necessary for the free exercise of his
                                  28                                                  3
                                          Case 5:20-cv-03086-BLF Document 12 Filed 09/09/20 Page 4 of 5




                                   1   religion. See Ward v. Walsh, 1 F.3d 873, 877 (9th Cir. 1993) (Jewish inmate claiming
                                   2   denial of kosher diet), cert. denied, 510 U.S. 1192 (1994); Moorish Science Temple, Inc. v.
                                   3   Smith, 693 F.2d 987, 990 (2d Cir. 1982) (Muslim inmate claiming denial of proper
                                   4   religious diet). Plaintiff has also stated a cognizable Eighth Amendment claim for the
                                   5   deprivation of food for two days. See Johnson v. Lewis, 217 F.3d 726, 731, 732-733 (9th
                                   6   Cir. 2000). The Court will also exercise supplemental jurisdiction over Plaintiff’s state
                                   7   law claim for intentional infliction of emotional distress. United Mine Workers v. Gibbs,
                                   8   383 U.S. 715 (1966).
                                   9          However, there are no factual allegations sufficient to support Plaintiff’s third cause
                                  10   of action accusing Defendant Payton of “levying reprisals” against him for engaging in
                                  11   protected conduct. “Within the prison context, a viable claim of First Amendment
                                  12   retaliation entails five basic elements: (1) An assertion that a state actor took some adverse
Northern District of California
 United States District Court




                                  13   action against an inmate (2) because of (3) that prisoner’s protected conduct, and that such
                                  14   action (4) chilled the inmate’s exercise of his First Amendment rights, and (5) the action
                                  15   did not reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d
                                  16   559, 567-68 (9th Cir. 2005) (footnote omitted). Plaintiff fails to allege sufficient facts to
                                  17   satisfy all the elements for a retaliation claim against Defendant Payton. Furthermore, the
                                  18   claim that Defendant violated due process by denying supervisory input or failing to
                                  19   forward the “22 form” are simply conclusory without any facts in support. Nor are there
                                  20   any facts connecting Defendant Payton with the appeal restriction placed on Plaintiff while
                                  21   he was housed at ASP. Accordingly, this “third cause of action” will be dismissed with
                                  22   leave to amend.
                                  23          In preparing an amended complaint, Plaintiff should keep the following principles
                                  24   in mind. Liability may be imposed on an individual defendant under § 1983 only if
                                  25   Plaintiff can show that the defendant proximately caused the deprivation of a federally
                                  26   protected right. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988); Harris v. City of
                                  27   Roseburg, 664 F.2d 1121, 1125 (9th Cir. 1981). A person deprives another of a
                                  28                                                  4
                                            Case 5:20-cv-03086-BLF Document 12 Filed 09/09/20 Page 5 of 5




                                   1   constitutional right within the meaning of section 1983 if he does an affirmative act,
                                   2   participates in another’s affirmative act or omits to perform an act which he is legally
                                   3   required to do, that causes the deprivation of which the plaintiff complains. See Leer, 844
                                   4   F.2d at 633.
                                   5                                              CONCLUSION
                                   6             For the reasons state above, the Court orders as follows:
                                   7             1.        The complaint is DISMISSED with leave to amend. Within twenty-eight
                                   8   (28) days from the date this order is filed, Plaintiff shall file an amended complaint using
                                   9   the court’s form complaint to correct the deficiencies discussed above. The amended
                                  10   complaint must include the caption and civil case number used in this order, i.e., Case No.
                                  11   C 20-03086 BLF (PR), and the words “AMENDED COMPLAINT” on the first page.
                                  12   Plaintiff must answer all the questions on the form in order for the action to proceed.
Northern District of California
 United States District Court




                                  13   Plaintiff is reminded that the amended complaint supersedes the original, and Plaintiff may
                                  14   not make references to the original complaint. Claims not included in the amended
                                  15   complaint are no longer claims and defendants not named in an amended complaint are no
                                  16   longer defendants. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir.1992).
                                  17             2.         Failure to respond in accordance with this order by filing an amended
                                  18   complaint in the time provided will result in the dismissal of the third cause of action for
                                  19   failure to state a claim. This action will proceed on the three cognizable claims discussed
                                  20   above. See supra at 3-4.
                                  21             3.        The Clerk shall include two form complaints with a copy of this order to
                                  22   Plaintiff.
                                  23             IT IS SO ORDERED.
                                  24   Dated: __September 9, 2020________                     ________________________
                                                                                              BETH LABSON FREEMAN
                                  25
                                                                                              United States District Judge
                                  26   Order of Dismissal with Leave to Amend
                                       PRO-SE\BLF\CR.20\03086Khan_dwlta
                                  27

                                  28                                                      5
